Citation Nr: 0707362	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  93-25 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin condition, 
including as due to Agent Orange exposure.

2.  Entitlement to service connection for an acoustic 
neuroma, postoperative, including as due to Agent Orange 
exposure.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased (compensable) rating for 
residuals of a fracture of the maxilla, prior to January 25, 
1996; in excess of 10 percent from January 25, 1996; and in 
excess of 30 percent from May 27, 2004.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to November 
1967, from March 1968 to October 1969, and from January 1970 
to November 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from June 1991 and July 1994 rating 
decisions of the Winston-Salem, North Carolina Regional 
Office (RO).  The June 1991 RO decision denied an increased 
(compensable) rating for the veteran's service-connected 
residuals of a fracture of the maxilla, and an increased 
rating for his service-connected facial scars.  In February 
1994, the veteran testified at a Board hearing in Washington, 
D.C.  The July 1994 RO rating decision denied service 
connection for a skin condition, and for an acoustic neuroma, 
postoperative, including as due to Agent Orange exposure.  In 
October 1995, the Board, in pertinent part, remanded the 
increased rating claims to the RO for further development.  
In November 1995, the case was transferred to the New 
Orleans, Louisiana Regional Office (RO).  The veteran 
provided testimony at a personal hearing at the RO in April 
1996.  A June 1997 RO rating decision, in pertinent part, 
denied service connection for tinnitus.

In a March 1998 decision, the Board denied service connection 
for a skin condition, including as due to Agent Orange 
exposure and for an acoustic neuroma, postoperative, 
including as due to Agent Orange exposure.  The Board also 
denied increased (compensable) ratings for the veteran's 
service-connected residuals of a fracture of the maxilla, and 
facial scars.  

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a December 1999 
memorandum decision, the Court affirmed the Board's decision 
as to the claim for an increased (compensable) rating for 
facial scars.  The Court vacated the Board's decision and 
remanded the case to the Board for further action as to the 
claims for service connection for a skin condition and an 
acoustic neuroma, postoperative, including as due to Agent 
Orange exposure; and the claim for an increased (compensable) 
rating for residuals of a fracture of the maxilla.  The Court 
also noted that a claim for service connection for tinnitus 
should be remanded by the Board to the RO for issuance of a 
statement of the case.  A statement of the case as to the 
issue of service connection for tinnitus was issued in 
November 2000, and the veteran subsequently appealed.

In September 2000, the Board remanded the appeal to the RO 
for further development.  In April 2003, the veteran 
testified at a Board hearing in Washington, D.C. before the 
undersigned Acting Veterans Law Judge.  

The Board again remanded the claims to the RO in February 
2004 for further development and consideration.  An August 
2006 rating decision granted service connection for tinea 
versicolor.  

The issue of entitlement to an increased rating for fracture 
of the maxilla is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

2.   The veteran's chloracne did not become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent; 
his current skin conditions, to include chloracne, are not 
related to service.  

3.  The evidence of record reflects that the veteran has 
never had malignant Schwannoma or any other malignant tumor; 
his benign Schwannoma/acoustic neuroma, are not related to 
his service.  

4.  The veteran's tinnitus is not related to his service.


CONCLUSIONS OF LAW

1.  Chloracne, and any other skin condition which is not 
already service connected, was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

2.  An acoustic neuroma/ benign Schwannoma was not incurred 
in or aggravated by service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has a skin condition, and an 
acoustic neuroma, postoperative, as a result of his service, 
to include as due to Agent Orange exposure. He further argues 
that he has tinnitus due to his service, and that both his 
acoustic neuroma, and his tinnitus, may be due to an 
inservice head injury in 1969.  He also argues that malignant 
schwannoma is a disease entitled to presumptive service 
connection for Agent Orange exposure.

The veteran's service medical records show that normal 
findings for his head, face, neck, and scalp were reported in 
his November 1967 service medical examination report, and in 
his March 1968 service medical examination report.  In 
February 1969, the veteran sustained a fracture of the left 
zygoma and mandible, left subcondylar, after he was punched 
and rendered unconscious in a fight.  In July 1969, the 
veteran was involved in a truck accident after the brakes in 
the vehicle he was driving malfunctioned.  The veteran 
sustained a fractured maxilla.  A prior fracture of the left 
mandible in February 1969, which was wired and subsequently 
caused no trouble, was noted on an August 1969 
hospitalization.  The August 1969 hospitalization records 
indicate that the veteran sustained a fracture of the maxilla 
and underwent reduction consisting of arch bars and zygomatic 
wiring in July 1969.  He was then evacuated to Portsmouth 
Hospital.  Hospitalization proved uneventful with the arch 
bars and wiring being removed on September 8, 1969.  
Extraction of the upper bicuspid on the left was performed on 
September 19, 1969, without incident.  The veteran was 
reported as doing well and was released to full duty in 
October 1969.  At the veteran's January 1970 reenlistment 
examination, normal findings were reported for the his head, 
face, neck, and scalp.  His fractured maxilla was reported to 
be causing him no trouble.  In August 1970, the veteran was 
treated for tinea pedis.  At the veteran's October 1971 
service separation medical examination, a one-inch scar along 
the right side of his face was reported.  Normal findings for 
the head, neck, and scalp were also noted.  The veteran's 
marks and scars were not considered to be disabling.  

As for the post-service medical evidence, a July 1980 VA 
examination report shows that a normal physical examination 
was reported.  A sebaceous cyst was noted on his left 
posterior shoulder.  

In March 1987, Dr. John Henley removed a hypertrophied lesion 
from the left posterior portion of the appellant's tongue.  A 
history of smoking was noted.  A March 1987 pathology report 
by Roy Weaver, M.D., showed that a biopsy of the appellant's 
tongue was examined for cancer, and determined to be benign.

Reports from Victor J. Keranen, M.D., dated between 1989 and 
1990, show that the veteran reported having lesions on the 
back of his head and a pressure feeling on his right skull, 
which was becoming worse.  

A September 1990 computer axial tomography of the veteran's 
head revealed a two centimeter left cerebral angle, partially 
enhancing tumor, diagnosed as meningioma and acoustic 
neuroma.  An office note, dated in October 1990, indicates 
that the veteran stated that he has had tinnitus the past 
five years.  In October 1990, the appellant was hospitalized 
for excision of the acoustic neuroma.  The veteran also 
complained of diminished hearing and tinnitus on the left.  
The neuroma was removed by Dr. Keranen.  An October 1990 
pathology report indicates that the tissue was diagnosed as 
intracranial (acoustic) schwannoma (acoustic neuroma, 
acoustic neurilemmoma).  A magnetic resonance imaging (MRI) 
conducted that month found that the acoustic neuroma was 
affecting portions of the seventh and eight cranial nerves, 
and contains a diagnosis of "benign neoplasm of cranial 
nerves."  A surgical pathology report diagnosed intracranial 
(acoustic) Schwannoma, which was noted to have been a benign 
neoplasm.  

In January 1991, Dr. Keranen observed a fungus infection of 
the skin under the veteran's left arm with some adjacent 
numbness feelings.  The veteran reported also that he had had 
an old skin cancer removed from his left cheek and he was 
afraid that it had recurred.  In February 1991, Dr. Keranen 
noted some infected skin lesions under the appellant's arm.  

A March 1991 letter from Manfred S. Rothstein, M.D., 
F.A.C.P., indicates that in January 1991 he treated the 
veteran for a presumed fungal infection of the axilla, arm, 
and groin.  

In April 1991, Dr. Keranen noted that the veteran felt he had 
problems with exposure to Agent Orange and began to "sound 
like a hypochondriac."

In March 1992, the veteran underwent a VA examination for 
herbicide orange exposure.  He asserted that his acoustic 
neuroma was due to Agent Orange exposure.  The relevant 
diagnosis was left acoustic neuroma of left cerebellar 
pontine angle.  

A decision of the Social Security Administration (SSA), dated 
in January 1995, shows that the veteran was determined to be 
disabled as of October 1990, due to disorders of the back and 
ears.  

In July 1995, the veteran underwent a VA examination for 
exposure to Agent Orange.  The examiner noted only the 
conditions reported by the appellant as his medical history, 
including a lesion removed from his tongue in 1986 and 
removal of an acoustic neuroma in 1990.  A history of smoking 
was noted.  The diagnoses noted a lesion of the tongue, and 
an acoustic neuroma.  

VA progress notes show that in September 1995, the veteran 
was treated as a VA outpatient for folliculitis.  It was 
noted that he had a two-year history of pustules on his arms 
and back.  In November 1995, the veteran was treated for an 
acneform rash similar to chloracne.  In December 1995, the 
veteran had pigmented skin lesions removed.  He was noted to 
have a long history of skin tags under his arms.  A pathology 
report reflects that the specimens were diagnosed as a skin 
tag, and two intradermal nevi.  In March 1996, the veteran 
was treated for complaints of spots on his skin that come and 
go.  The examiner concluded that the veteran had an acneform 
problem such as chloracne. 

In letters dated in May and October 1996, Dr. J. H. Bosley, 
M.D., stated that the veteran did develop a Schwannoma on his 
left eighth cranial nerve.  He observed that the area on the 
body where these tumors develop is relatively unstable and 
"might well be affected by external environmental agents."  

A VA outpatient treatment record, dated in May 2001, shows 
that the veteran complained of a rash related to use of 
certain medications.  A December 2002 note found multiple 
tender nodules on the axilla and left shoulder.  The 
diagnosis was hidradenitis and possible basal cell carcinoma 
on the left shoulder.  

A letter from the veteran's private physician, Paul R. 
Winder, M.D., dated in April 2004, contains diagnoses of 
chronic tinea versicolor, acne, and past history of tinea 
cruris.  

An July 2004 VA dermatology consultation report contains 
diagnoses of a few seborrheic keratoses on the back, probable 
superficial basal cell carcinoma superior to the right 
nasolabial crease, and a few actinic keratoses on the face.  
A July 2004 VA pathology report notes actinic keratoses with 
a focus of atypical basosquamous proliferation into the 
dermis of the right cheek.  It was further noted that the 
possibility of a more severe lesion, squamous cell carcinoma 
could not be excluded.  

A VA skin examination report, dated in December 2005, shows 
that on physical examination, the veteran had chloracne over 
26 percent of his exposed body area and over 40 percent of 
his entire body.  The examiner found that the veteran's tinea 
versicolor was related to service (he has already been 
granted service connection for this skin condition).  The 
examiner also stated that the veteran did not have a history 
of basal cell carcinoma, that his actinic keratoses were pre-
malignant, and not malignant, and that they were caused by 
sun exposure and age, and not his service.  The examiner also 
stated that the veteran did not manifest chloracne in service 
or within one year of separation from service.  The examiner 
noted that the veteran's hidradenitis suppurativa is a 
condition that has not been linked to Agent Orange exposure, 
that the veteran did not have the condition in service, and 
that it is not likely due to service, or Agent Orange 
exposure.  

The claims files contain three lay statements, dated between 
1991 and 1993, in which the authors assert that the veteran 
sustained head, face, back, and/or mouth injuries during 
service.  None of the lay statements specifically mentions 
any of the claimed conditions.

The Board notes that the veteran is already in receipt of 
service connection for a facial scar, and for tinea 
versicolor.  Therefore, these skin conditions will not be 
considered in this decision.  

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  In addition, certain disorders, to 
include malignant tumors,  will be presumed to have been 
incurred in service if manifested to a compensable degree 
within a specified presumptive period following service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. §§ 3.307, 
3.309.  

When a disease is shown to be chronic in service or within 
the presumptive period, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In veterans who served in Vietnam, certain diseases are 
presumed to have been incurred in or aggravated by service 
due to herbicide exposure if they have manifested to a 
compensable degree at any time after service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii), (iii).  Chloracne, and 
malignant schwannoma, are listed in 38 C.F.R. § 3.309(e).  
The diseases, such as malignant schwannoma, listed at 38 
C.F.R. § 3.309(e) shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

In addition, even where, as here, service connection is 
claimed and denied on a presumptive basis, the Board must 
also consider whether the veteran is entitled to service 
connection on a direct incurrence basis.  See 38 U.S.C.A. § 
1113(b) (nothing in laws relating to presumptive service 
connection "shall be construed to prevent the granting of 
service connection for any disease or disorder otherwise 
shown by sound judgment to have been incurred in or 
aggravated by . . . service"); Combee v. Brown, 34 F.3d 1039, 
1043-44 (Fed. Cir. 1994) (when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis).

The veteran is shown to have service in the Republic of 
Vietnam such that he is presumed to have been exposed to 
Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).    

A.	 Skin Condition

The veteran's service medical reports do not show treatment 
for a skin condition.  Therefore, a chronic skin condition is 
not shown during service.  See 38 C.F.R. § 3.303.  The 
earliest evidence of treatment for skin symptoms is dated in 
1980.  This is approximately nine years after separation from 
service, and this period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim on a direct basis.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence to show that the 
veteran has a skin condition that is related to his service.  
To the extent that the veteran has been diagnosed with 
chloracne, it is first shown many years after service, and 
there is no competent evidence that it became manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent.  
See 38 C.F.R. § 3.307(a)(6)(ii).  In this regard, the 
examiner who conducted the December 2005 skin examination 
stated that it did not arise within the one-year presumptive 
period, and further stated that the veteran's present 
chloracne, actinic keratoses, and hidradenitis suppurativa 
were not caused by service.  With regard to the possibility 
of service connection for a malignant tumor of the skin under 
38 C.F.R. §§ 3.307 and 3.309, the examiner who conducted the 
December 2005 skin examination noted that the veteran has not 
had any skin cancer and there is no definite diagnosis of any 
skin cancer in the record.  Accordingly, service connection 
is not warranted on a presumptive basis.  Based on the 
foregoing, the Board finds that the claim must be denied on 
both a direct and presumptive basis.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.



B.  Acoustic Neuroma, Postoperative

The veteran's service medical reports do not show treatment 
for an acoustic neuroma.  Therefore, an acoustic neuroma is 
not shown during service.  See 38 C.F.R. § 3.303.  The 
earliest evidence of treatment for an acoustic neuroma is 
dated in 1990.  This is approximately 19 years after 
separation from service, and this period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See Maxson.  In addition, there is no 
competent evidence to show that the veteran has an acoustic 
neuroma that is related to his service.  Accordingly, the 
claim must be denied on a direct basis.  

The Board has also considered the veteran's claim that he has 
been diagnosed with a schwannoma, and that this should be 
presumed to be secondary to Agent Orange exposure.  See 38 
C.F.R. § 3.309(e).  However, there is no indication that he 
has had any disease on the list of those presumed service-
connected in veterans who served in Vietnam, including 
malignant schwannoma.  In this regard, there is no competent 
medical evidence currently of record to show that the veteran 
had a "malignant" schwannoma.  Id.  Of particular note, a 
pathology report, dated in October 1990, contains a diagnosis 
of "intracranial (acoustic) Schwannoma (acoustic neuroma, 
acoustic neurilemmoma)," with a notation of a benign 
neoplasm.  In addition, an October 1990 MRI report notes a 
benign neoplasm of the cranial nerves.  This evidence, and in 
particular the pathology report, is considered highly 
probative evidence in this issue.  Finally, there is no 
competent evidence to show that a tumor involving this area 
was manifest to a compensable degree within one year of 
separation from service.  Therefore, presumptive service 
connection is not warranted under 38 C.F.R. §§ 3.307 and 
3.309, and the claim must be denied.   

In reaching this decision, the Board has considered Dr. 
Henley's May, July and October of 1996 statements.  However, 
the May and October statements indicate that the area in 
which the veteran's acoustic neuroma was located "is 
relatively unstable, and might well be affected by external 
environmental agents."  These statements do not specifically 
link the veteran's acoustic neuroma to exposure to Agent 
Orange, and they are unsupported by citation to medical 
studies or authorities.  Of particular note, Dr. Bosley's 
July 1996 statement shows that he stated, "As to whether an 
acoustic neuroma can be associated with chemical and 
environmental exposures in the Southeast Asia theater, I 
cannot give an opinion.  I am unaware of any research pro or 
con whether Agent Orange can cause this tumor."  In summary, 
two of the statements are vague and speculative, and the 
third (dated in July 1996) clearly indicates that Dr. Bosely 
reported that he could not give an affirmative nexus opinion.  
Therefore, when read in context, the Board finds that these 
statements do not warrant a grant of the claim based on 
exposure to Agent Orange.  

C.  Tinnitus

The veteran's service medical reports do not show treatment 
for tinnitus.  Therefore, tinnitus is not shown during 
service.  See 38 C.F.R. § 3.303.  The earliest evidence of 
treatment for tinnitus symptoms is dated in 1990.  This is 
approximately 19 years after separation from service, and 
this period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claim on a direct basis.   Maxson.  In addition, 
there is no competent evidence to show that the veteran has 
tinnitus that is related to his service.  Accordingly, the 
claim must be denied. 

D.  Conclusion

With regard to the foregoing claims, the Board has considered 
the veteran's oral and written testimony, and the lay 
statements, submitted in support of his arguments that he has 
the claimed conditions.  Although a lay person is competent 
to testify only as to observable symptoms, see Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issues, and that it outweighs the lay statements.  
Accordingly, the veteran's claims for service connection must 
be denied.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  VCAA 

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In June 2001, March 2004, and April 2005, the RO sent the 
veteran notice letters (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claims.  The RO's letters 
informed the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA and contained a specific request for the veteran to 
provide additional evidence in support of his claims.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

The RO's 1991 and 1994 decisions were decided prior to the 
enactment of the VCAA.  In such cases, there is no error in 
not providing notice specifically complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred.  Rather, the appellant is 
to be given proper subsequent VA process, and the Board is to 
make findings on the completeness of the record or on other 
facts permitting the Court to make a conclusion of lack of 
prejudice from improper notice.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The 2005 letters were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the letters fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
In addition, after the letters were sent, the case was 
readjudicated and in August 2006, a Supplemental Statement of 
the Case was provided to the appellant.  In summary, the 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

Here, in October 2006, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, and was provided with notice of the 
type of evidence necessary to establish an effective date and 
a disability rating in a June 2006 supplemental statement of 
the case.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Dec. 21, 2006).  Furthermore, since the claims have been 
denied, no disability rating or effective date will be 
assigned; and any defect with respect to the content of the 
notice requirement was non-prejudicial.  Therefore, VA's duty 
to notify the appellant has been satisfied.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records, and records 
from the SSA.  With regard to the claim for a skin condition, 
the veteran has been afforded a VA examination, and an 
etiological opinion has been obtained.  With regard to the 
claims for service connection for an acoustic neuroma, and 
tinnitus, although etiological opinions have not been 
obtained, the Board finds that the evidence, discussed infra, 
warrants the conclusion that a remand for etiological 
opinions is not necessary to decide the claims.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2006); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
Specifically, the veteran is not shown to have received 
treatment for, or a diagnosis of, the claimed condition 
during service, the claimed conditions are not shown for many 
years after service, and the claims files do not currently 
contain competent evidence showing that the claimed 
conditions are related to his service.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Entitlement to service connection for a skin condition is 
denied.  

Entitlement to service connection for acoustic neuroma, 
postoperative, is denied

Entitlement to service connection for tinnitus is denied


REMAND

The Board remanded this claim in February 2004 to afford the 
veteran an appropriate examination to determine the severity 
of his service-connected residuals of a fracture of the 
maxilla.  VA dental and oral examinations were conducted by 
the same dental examiner in April 2004, May 2004, and 
December 2005.  The examination reports note complaints of 
jaw pain, and findings of limitation of motion, and 
arthritis, of the temporomandibular joints (TMJ's).  In each 
case, the examiner stated that evaluation of the veteran's 
TMJ pain and popping by an oral surgeon was "strongly 
recommended."  The examiner added a handwritten notation to 
the December 2005 examination report reiterating this point.  
However, it does not appear that this has been done.  The 
Board further notes that as far back as the Court's December 
1999 decision, it has insisted that the record include 
findings as to the impact of pain, fatigability, and 
excessive weakness on temporomandibular motion.  See Court's 
December 1999 decision (citing DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995)); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2006).  In this case, more complete findings as to the 
impact of the veteran's pain may be helpful in rating his 
disability.  

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i). 
Therefore, on remand, the veteran should be provided an 
examination by an oral surgeon.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for a dental condition that 
are not currently on file.

2.  The RO should have the veteran undergo 
an examination by an oral surgeon to 
determine the severity of his service-
connected residuals of a fracture of the 
maxilla.  The claims folder should be 
provided to and reviewed by the oral 
surgeon.  All signs and symptoms of the 
service-connected residuals of a fracture 
of the maxilla should be described in 
detail.  The oral surgeon should quantify, 
in millimeters, the specific limitation of 
inter-incisal movement and limitation of 
lateral excursion, if any, as well as any 
interference with mastication or speech.  
The oral surgeon  should provide a 
complete and detailed discussion with 
respect to any weakness; fatigability; 
incoordination; restricted movement; or 
pain on temporomandibular motion.  The 
oral surgeon should also provide a 
description of the effect, if any, of the 
veteran's pain on the function and 
movement of his temporomandibular joint.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In particular, it should be 
ascertained whether there is additional 
motion lost due to pain on use or during 
exacerbation of the disability.  The oral 
surgeon is to specifically indicate any 
additional range of motion lost in actual 
numbers and millimeters.

3.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for residuals of a 
fracture of the maxilla.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


